 


110 HR 111 IH: Community Choice in Real Estate Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 111 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Kanjorski (for himself, Mr. Calvert, Mr. Sherman, Mr. Lewis of California, Mr. Berman, Mr. Bonner, Ms. Corrine Brown of Florida, Mrs. Capps, Mr. Cardoza, Mr. Chabot, Mr. Chandler, Mr. Cleaver, Mr. Culberson, Mr. Davis of Kentucky, Ms. DeLauro, Mr. Dingell, Mr. Engel, Ms. Eshoo, Mr. Farr, Mr. Franks of Arizona, Ms. Granger, Mr. Al Green of Texas, Mr. Higgins, Mr. Hinojosa, Mr. Holden, Mr. Holt, Mr. Hunter, Mr. Knollenberg, Mr. Kuhl of New York, Mr. Langevin, Mr. Lewis of Kentucky, Mr. Lipinski, Mr. LoBiondo, Mr. Marshall, Ms. Matsui, Mr. Meeks of New York, Mr. Michaud, Mrs. Miller of Michigan, Mr. Gary G. Miller of California, Mr. Olver, Mr. Paul, Mr. Petri, Mr. Platts, Mr. Rogers of Alabama, Mr. Saxton, Ms. Schakowsky, Mr. Schiff, Mr. Shays, Ms. Solis, Mr. Tierney, Mr. Whitfield, Mr. Alexander, Mr. Gallegly, Mr. Stearns, Mr. Udall of Colorado, Mr. Radanovich, Ms. Waters, Mr. Davis of Alabama, Mr. Barton of Texas, Mr. Emanuel, and Mr. Doolittle) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Bank Holding Company Act of 1956 and the Revised Statutes of the United States to prohibit financial holding companies and national banks from engaging, directly or indirectly, in real estate brokerage or real estate management activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Community Choice in Real Estate Act. 
2.Clarification that real estate brokerage and management activities are not banking or financial activities 
(a)Bank Holding Company Act of 1956Section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)) is amended by adding at the end the following new paragraph: 
 
(8)Real estate brokerage and real estate management activities 
(A)In generalThe Board may not determine that real estate brokerage activity or real estate management activity is an activity that is financial in nature, is incidental to any financial activity, or is complementary to a financial activity. 
(B)Real estate brokerage activity definedFor purposes of this paragraph, the term real estate brokerage activity means any activity that involves offering or providing real estate brokerage services to the public, including— 
(i)acting as an agent for a buyer, seller, lessor, or lessee of real property; 
(ii)listing or advertising real property for sale, purchase, lease, rental, or exchange; 
(iii)providing advice in connection with sale, purchase, lease, rental, or exchange of real property; 
(iv)bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property; 
(v)negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property (other than in connection with providing financing with respect to any such transaction); 
(vi)engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or broker under any applicable law; and 
(vii)offering to engage in any activity, or act in any capacity, described in clause (i), (ii), (iii), (iv), (v), or (vi). 
(C)Real estate management activity definedFor purposes of this paragraph, the term real estate management activity means any activity that involves offering or providing real estate management services to the public, including— 
(i)procuring any tenant or lessee for any real property; 
(ii)negotiating leases of real property; 
(iii)maintaining security deposits on behalf of any tenant or lessor of real property (other than as a depository institution for any person providing real estate management services for any tenant or lessor of real property); 
(iv)billing and collecting rental payments with respect to real property or providing periodic accounting for such payments; 
(v)making principal, interest, insurance, tax, or utility payments with respect to real property (other than as a depository institution or other financial institution on behalf of, and at the direction of, an account holder at the institution); 
(vi)overseeing the inspection, maintenance, and upkeep of real property, generally; and 
(vii)offering to engage in any activity, or act in any capacity, described in clause (i), (ii), (iii), (iv), (v), or (vi). 
(D)Exception for company propertyThis paragraph shall not apply to an activity of a bank holding company or any affiliate of such company that directly relates to managing any real property owned by such company or affiliate, or the purchase, sale, or lease of property owned, or to be used or occupied, by such company or affiliate. 
(E)Current activities not affectedNo provision of this paragraph, or any determination made pursuant to any such provision, may be construed as prohibiting, restricting, altering, or otherwise affecting, the right, power, or ability of any financial holding company to engage in any activity, or acquire or retain the shares of any company engaged in an activity, if engaging in such activity, or acquiring or retaining such shares, was authorized for financial holding companies on December 6, 2001.. 
(b)Revised Statutes of the United StatesSection 5136A(b) of the Revised Statutes of the United States (12 U.S.C. 24a(b)) is amended by adding at the end the following new paragraph: 
 
(4)Real estate brokerage and real estate management activities 
(A)In generalThe Secretary may not determine that real estate brokerage activity or real estate management activity is an activity that is financial in nature, is incidental to any financial activity, or is complementary to a financial activity. 
(B)DefinitionsFor purposes of this paragraph, the terms real estate brokerage activity and real estate management activity have the same meanings as in section 4(k)(8) of the Bank Holding Company Act of 1956. 
(C)Exception for company propertyThis paragraph shall not apply to an activity of a national bank, or a subsidiary of a national bank, that directly relates to managing any real property owned by such bank or subsidiary, or the purchase, sale, or lease of property owned, or to be owned, by such bank or subsidiary. 
(D)Current activities not affectedNo provision of this paragraph, or any determination made pursuant to any such provision, may be construed as prohibiting, restricting, altering, or otherwise affecting, the right, power, or ability of any national bank, or a subsidiary of a national bank, to engage in any activity, or acquire or retain the shares of any company engaged in an activity, if engaging in such activity, or acquiring or retaining such shares, was authorized for national banks, or subsidiaries of national banks, on December 6, 2001.. 
 
